Citation Nr: 1531174	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  07-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
18

THE ISSUE

Entitlement to an initial compensable rating for the Veteran's service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel







INTRODUCTION

The Veteran had active service from July 2002 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that, in part, granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating which the Veteran appealed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA audiology examination was in October 2006.  On his substantive appeal, received in July 2007, the Veteran stated that his hearing loss was worse than what was reflected by the noncompensable rating, indicating he was told he needed hearing aids.  In June 2015, the Veteran's representative requested that the Veteran be scheduled for an examination to assess the current severity of his service-connected bilateral hearing loss.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); See also VAOPGCPREC 11-95.  However, the fact that the previous examination is over 103 months old is significant.  Coupled with the vague suggestion that the Veteran's hearing loss disability has worsened,  the Veteran should be scheduled for an examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

Further, while on Remand, the Veteran's most recent VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination to determine the current severity of the Veteran's service-connected bilateral hearing loss disability. The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  

The examiner should additionally describe the functional effects caused by the Veteran's bilateral hearing loss, to include any effects on employment and daily life.

2. After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



